Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harvey P. Short appeals the district court’s order accepting the recommendation of the magistrate judge and denying Short’s motion for reconsideration of the order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Short v. Prime Care Medical, No. 2:06-cv-00933, 2008 WL 4642257 (S.D.W.Va. Oct. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.